ON STATE’S MOTION FOR REHEARING
MORRISON, Judge.
The State has filed an exhaustive brief, asking that we reconsider our opinion reversing this cause. This, we have carefully done.
Whenever a prosecutor tells a jury that the people of the community where the crime was committed want an accused convicted, he is not only injecting a new and harmful fact into the evidence which had no place there originally, but he is conducting his case along lines never contemplated by the framers of our Constitution.
First, he implies from his argument that there is a great deal of local “pressure” in the case, that residents of the community affected have come to him as their public prosecutor, urging him to secure a conviction in the case at bar. This may or may not be true but, if true, should never come to the jury’s attention.
Second, he tells the jury that their verdict may or may not meet with popular approval. The jury, just as this court, should never concern itself with whether the performance of their duties receives popular acclaim. They, just as we, have sworn to administer justice in each particular case. Our Constitution provides that all men, whether innocent or guilty, regardless of their station in life or the nature of the crime for which they may be accused, shall be tried by a dispassionate jury solely on the facts of that case and in accord with rules tested and proved sound by the passage of time.
Members of this court know, from experience, that public opinion often beats upon the bench and the jury box. This, we cannot change. What we can do, however, is to see to it that the prosecutor does not fan the flames thereof in his address to the jury.
Remaining convinced that wé properly disposed of this cause originally, the state’s motion for rehearing is overruled.
Graves, Presiding Judge, absent.